ON APPLICATION FOR REHEARING
Decided May 2, 1936
By THE COURT
We have before us two applications in the above entitled cause, both of which are, in effect, applications for rehearing to our decisions overruling applications for rehearing. We think we have said all that was necessary in our previous opinions, oral and written. We find nothing - new in these new applications requiring any modification of what we have said previously. The applications will be overruled.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.